Title: To George Washington from Henry Clinton, 23 January 1782
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     New York January 23d 1782.
                  
                  I have received your Letter of the 11th Instant in Answer to mine of the 2d and as it was my Intention to accede to your Proposal of appointing Commissioners properly authorised by me to meet those you should appoint for the Purposes of obviating all Difficulties in Exchanges, liquidating the Expences of maintaining Prisoners, and making solid Arrangements to provide for them in future, I thought I had been in that Letter fully explicit.  But as you apprehend I have misunderstood the full Meaning of your Letter of the 6th December, I now repeat that I am ready to send commissioners on my Part to meet those named on yours, either at ElizabethTown, or at Amboy, whenever you please, who shall be fully prepared, as you desire, to liquidate the Expences of maintaining Prisoners, and to make solid Arrangements for providing for them in future, as well as to facilitate their Exchange.  I am, Sir, Your most obedient humble Servant.
                  
                     H. Clinton
                     
                  
               